DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step Analysis
1: Statutory Category? 
Yes. The claim 14 recites a series of steps and, therefore, is a process.  Also, claim 1 and 20 recites a product claim which is a statutory category.

2A - Prong 1: Judicial Exception Recited?
Yes. The claim 14 recites the limitations of analyzing an image data to detect an identifier and assigning an identifier on an asset; and generating a message and updating an inventory [as claimed in claim 20].  The analyzing, assigning, generating and updating an inventory limitation, as drafted under its broadest reasonable interpretation, covers performance of the limitation in the mind [but for the recitation of generic computer components in claims 1 and 20].   That is, other than reciting “by a processor,” nothing in the claim precludes the analyzing and assigning step from practically being performed in the human mind. For example, but for the “processor” language, the claim encompasses the user manually analyzing and assigning the image of the designated area. 
This limitation is a mental process. 
The monitoring limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components [monitoring unit, claims 1 & 20; and image device, claim 20].   That is, other than reciting “monitoring unit” nothing in the claim precludes the monitoring step from practically being performed in the human mind. For example, but for the “monitoring unit” language, the claim encompasses the user thinking of looking at the designated area in order to monitor the assert.  
Thus, this limitation is also a mental process.

2A - Prong 2: Integrated into a Practical Application?
No. The claim recites one additional element [in claims 1 and 20]:
that a processor is used to perform analyzing, assigning, generating and updating an inventory steps. The processor in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (analyzing, assigning, generating and updating the inventory per the identification marking on an assert in the designated area). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims are directed to the abstract idea.

2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The claims are ineligible.
Dependent claims 2-13, 15-19 and 21 are rejected as they depend on the rejected independent claims 1, 14 and 20.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: monitoring unit, in claims 1 and 20; asset control system in claims 2 & 20; and imaging device in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a limitation of “assigning the one or more non-alphanumeric graphic identifiers to the particular mobile asset.” Which makes the claim indefinite as the non-alphanumeric graphic identifiers are already displayed on a particular mobile asset as claimed in the limitation prior “one or more non-alphanumeric graphic identifiers that are displayed on a particular mobile asset of the one or more mobile assets” in claim 14.  
Dependent claims 15-19 are rejected as well because they depend on the rejected independent claim 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitti et al (US 9,710,720).  
With respect to claim 1, Mitti discloses A system (see figure 2) comprising:
one or more monitoring units configured to monitor at least one designated area, each of the monitoring units including an imaging device configured to generate image data depicting one or more mobile assets that move through the at least one designated area (see figure 1, 106 and 102 and col. 3, line 65 to col. 4 lines 4); and
one or more processors operably coupled to the monitoring units and configured to analyze the image data to detect one or more [non-alphanumeric graphic] identifiers that are displayed on a particular mobile asset of the one or more mobile assets that move through the at least one designated area, and the one or more processors further are configured to decipher or assign the one or more [non-alphanumeric graphic] identifiers to the particular mobile asset, (see figure 1, numerical 102 “processor”, 108 indicia “identifiers” displayed on the rail car see figure 4, and col. 3, lines 35-40, …automated asset identification… “decipher or assign”, also “assigning” as claimed in claim 14 is read as identifying; see col. 13, lines 6-9, …track inventory ..for a rail yard based on evaluating the time stamp and the geographic location “designated areas”.., and col. 3, lines 48-55, ..configure to track the location or status of the asset… [“first and second designated areas” as claimed in claim 17]), as claimed.
However, Mitti fails to explicitly disclose one or more non-alphanumeric graphic identifiers, (emphasis added) as claimed.  
But, in col. 10, lines 3-5, it states that in other embodiments the indicia can includes an image, a barcode, a QR code or a 3D barcode, this obviate to an ordinary skilled in the art to have a non-alphanumeric graphic identifier, in place of indicia’s as detailed in some of the other embodiments (emphasis added) as claimed.  Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to use a non-alphanumeric graphic identifiers as stated in the other embodiments of the Mitt in col. 10 to yield a predictable results.  

With respect to claim 2, Mitti further discloses wherein the one or more processors further are configured to generate a detection message for communication to an asset control system, and the detection message includes the one or more non-alphanumeric graphic identifiers, (see Mitti col. 9, lines 1-4, …module can configured to communicate “communication” an electronic signal “a detection message” indicative of such…; also in col. 8, last line …manifest to identify a difference or inconsistency..; also see col. 5, lines 21-24, …after the system analyzes …the system may store or communicate the fact the asset was identifies....to document move information..), as claimed.

With respect to claim 3, Mitti further discloses the asset control system, and the asset control system is configured to update an inventory database to associate the particular mobile asset with the one or more non-alphanumeric graphic identifiers, (see col. 8, lines 60-65, …inventory module can validate or verify a manifest of a group of assets), as claimed.

With respect to claim 4, Mitti further discloses wherein the detection message further includes information relating to a direction of travel or an orientation of the particular mobile asset, (see col. 4, lines 51-55), as claimed.

With respect to claim 5, Mitti further discloses wherein the detection message further includes information relating to one or more of an identity or a location of a particular monitoring unit of the one or more monitoring units that generates the image data of the particular mobile asset and a time at which the image data is generated, (see col. 4, lines 50-57), as claimed.

With respect to claim 6, Mitti further discloses wherein the one or more non-alphanumeric graphic identifiers comprise one or more of a face, clothing, fashion accessory, outerwear, head gear, footwear, carry bag, or gait, (see col. 10, lines 4-5, an image “face”), as claimed.

With respect to claim 7, Mitti further discloses wherein the one or more non-alphanumeric graphic identifiers comprise one or more of a dent, scratch, graffiti, rust spot, logo, decal, paint scheme, or placard, (see col. 10, lines 4-5, an image “logo”), as claimed.

With respect to claim 8, Mitti discloses all the elements as disclose and as rejected above in cliam 1.  However, Mitti fails to explicitly disclose wherein the particular mobile asset is identified by a combination of multiple non-alphanumeric graphic identifiers that fit a determined combination threshold, as claimed.
But, it is well known “Official Notice” in the art to identify an object using multiple data points in order to be more accurate use of the threshold is also known in the art.  Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to use the well-known fact of inspection and or identification of an object to use the multiple images of the object and use the threshold to get to the accurate results.  

With respect to claim 9, Mitti further discloses wherein the particular mobile asset is a rail vehicle, (see figure 6, rail car), as claimed.

With respect to claim 10, Mitti further discloses wherein the one or more processors are configured to analyze the image data to detect an alphanumeric assigned identifier that is displayed on the particular mobile asset, and the alphanumeric assigned identifier on the particular mobile asset is unique to the particular mobile asset, (see figure 4-5, and col. 9, lines 60-65) as claimed.

With respect to claim 13, Mitti further discloses wherein the particular mobile asset is a first mobile asset and the image data generated by the one or more monitoring units depicts at least a second mobile asset, the one or more processors are configured to analyze the image data to detect a second set of one or more non-alphanumeric graphic identifiers that are displayed on the second mobile asset, and the one or more processors further are configured to decipher or assign the second set to the second mobile asset, (see col. 1, lines 63-66, identifying each asset based on image captured ..compare the reference manifest..; also, see col. 2, lines 47-49, .. matching the identifies asset to an inventory list “a second set” to validate...), as claimed.

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitti et al (US 9,710,720) in view of Mian et al (US 2022/0172335).  
With respect to claim 11, Mitti discloses all the elements as disclose and as rejected above in claim 1.  However, Mitti fails to explicitly disclose wherein the one or more processors are disposed within the one or more monitoring units and are configured to detect the one or more non-alphanumeric graphic identifiers by inputting image frames of the image data one at a time as inputs in a forward propagation direction through layers of artificial neurons in an artificial neural network.
Mian in the same field teaches wherein the one or more processors are disposed within the one or more monitoring units and are configured to detect the one or more non-alphanumeric graphic identifiers by inputting image frames of the image data one at a time as inputs in a forward propagation direction through layers of artificial neurons in an artificial neural network, (see paragraph 0009, ...a deep learning computing architecture “an artificial neural network” to detect objects in image data...., and figure 2 railcar), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are identifying objects using image analysis. The teaching of Mian using a deep learning computing architecture to detect
the object in image can be incorporated in to the Mitti’s system (see Mitti figure 3, 304 image analysis module) for suggestion, and modification to the system yields an inspection system for mobile asset based on machine vision (see Mian paragraph 0002) for motivation.

With respect to claim 12, combination of Mitti and Mian further discloses wherein the artificial neural network is trained to determine a type of the particular mobile asset that moves through the designated area, and the one or more processors are configured to analyze the image data to detect the one or more non-alphanumeric graphic identifiers by accessing a look-up table that associates the type of the particular mobile asset with an anticipated location of the one or more non-alphanumeric graphic identifiers on the particular mobile asset, (Mian paragraph 0009, ..for deep learning.., and paragraph 0011 last three lines for training and updating the results; and Mitti col. 2, lines 47-49, .. matching the identifies asset to an inventory list “a look-up table” to validate...and col. 5, lines 15-20 for designated areas), as claimed.

Claims 14-19 and 20-21 are rejected for the same reasons as set forth in the rejections for claims 1-13, because claims 14-19 and 20-21 are claiming subject matter of similar scope as claimed in with various combination of claims 1-13. For example, claims 14 & 15 claiming subject matter of similar cope as claims 1 & 2, Claims 16-19 claiming subject matter of similar scope as claims 10, 13, 12 and 11 respectively. And, claims 20 claiming subject matter of similar scope as claims 1+2+3, and claim 21 claiming subject matter of similar scope as claims 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663